Citation Nr: 1621870	
Decision Date: 06/01/16    Archive Date: 06/13/16

DOCKET NO.  06-17 935A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for a disability manifested by nightmares and memory loss, to include posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for pain and burning sensations in legs, shoulders, arms and neck. 

4.  Entitlement to an initial compensable rating for Hepatitis C. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran had active service in the Army from April 1971 to September 1972.

These matters come before the Board of Veterans' Appeals (the Board) on appeal from September 2005 and March 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In the May 2016 Informal Hearing Presentation (IHP), the Veteran's representative requested that the case be remanded to ensure that the Veteran be afforded due process in regard to his request for a Board hearing.  The representative specifically referenced a May 2008 VA Form 9, in which the Veteran requested a Central Office Board hearing.  However, the Board finds that a hearing request is not pending before the Board.  In that regard, the May 2008 VA Form 9 was in regard to the claim for entitlement to service connection for hypertension, which is not currently on appeal before the Board.  Further, in a November 2008 VA Form 9 (duplicative of the May 2008 VA Form 9), the Veteran specified that he did not want a hearing before the Board.  Critically, the Veteran indicated that he did not wish to have a hearing before the Board with respect to the current claims; namely on his May 2006 VA Form 9 (headaches, nightmares and pain in legs appeal) or on his November 2010 VA Form 9 (Hepatitis C appeal).  Therefore, the Board concludes that there is no hearing request pending from the Veteran.  

The Veteran was afforded a VA mental disorder examination in May 2014 in regard to his claim for entitlement to service connection for nightmares and memory loss.  The examiner diagnosed the Veteran with an adjustment disorder which was not related to service.  In a July 2014 correspondence, the Veteran stated that he was diagnosed with PTSD, related to his boxing while in service, at the Saginaw VA Medical Center.  In Clemons v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In light of the Court's decision in Clemons, the Board has re-characterized the issue on appeal as entitlement to service connection for a disability manifested by nightmares and memory loss, to include PTSD.  This will provide the most favorable review of the Veteran's claim in keeping with the Court's holding in Clemons.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the time the Veteran originally filed his claims in March 2005 and April 2006, he was incarcerated with a life sentence.  There is subsequent evidence that the Veteran may have been paroled during the course of the appeal.  In that regard, VA correspondence sent to the Veteran in January 2014 was returned as undeliverable and indicated that the Veteran had been paroled.  Moreover, in June 2013, the Veteran updated his address to reflect a non-prison address.  Additionally, in June 2013, the Veteran contacted the regional office via telephone to inform them that he had been receiving treatment at the VA Medical Center in Saginaw and requested that his records be requested and reviewed.  Finally, at a May 2014 VA examination (arranged while the Veteran was incarcerated), the Veteran reported that he had been briefly paroled in 2012, but violated his parole and was ultimately returned to prison.  He also indicated that he had received treatment at the Saginaw VA Medical Center and had been diagnosed with PTSD.  There are no treatment records from the Saginaw VA Medical Center currently associated with the Veteran's electronic claims folder.  Further, the Veteran's most recent Supplemental Statement of the Case, dated June 2014, does not indicate that any VA treatment records had been reviewed or considered.  On remand, the Veteran's VA treatment records must be obtained and considered. 

Also, as there is evidence that the Veteran has been incarcerated again, any treatment records from the facility in which he is currently housed, must be requested and obtained on remand.  If necessary, the Veteran's authorization for such records should be obtained prior to the request.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain, and associate with the claims file, all VA treatment records from the Saginaw VA Medical Center dated from 2012 to the present.  See Veteran's June 2013 report of contact.  

2.  Contact the Veteran and request that he provide information regarding any outstanding pertinent treatment records, particularly any treatment records at the correctional facility which he is currently housed.  See May 2012 email to Michigan Department of Corrections official.  Ask the Veteran to authorize the release of any identified outstanding non-VA medical records.

All reasonable attempts should be made to obtain such records. If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After completing the above, and any other development as may be indicated, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




